5502261
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
The amendments filed on July 07, 2022 have been received.
Claim 14 is canceled. 
New claims 22-24 are added.
Claims 1-8, 11-13, 15-19 and 22-24 are pending in this application, claims 11 and 16-19 are withdrawn from further consideration, and claims 1-8, 12-13, 15 and 22-24 are being examined on the merits.
Claim 15 which was previously withdrawn is now rejoined due to the amendment to claim 15 (now depends on claim 1) filed on 07/07/2022.

	Answer to Arguments:
	Withdrawn Rejection(s):
The rejection of claims 1-3, 7 and 9 under 35 U.S.C. 102 (a)(1) as being anticipated by Hartono et ,  is withdrawn due to the amendments to the claim 1 filed on 07/07/2022.
The rejection of claims 1-8, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Hiratai et al. as applied to claims 1-5, 7, 12 and 13, and further in view of previously cited Hiratai et al. and of previously cited Khanbareh et al., is withdrawn due to the amendments to the claim 1 filed on 07/07/2022. 
Applicant arguments with respect to the above 102 and 103 rejection are moot because the rejections are withdrawn, and further in view of new grounds of rejection issued. 

Objection(s):

Claim 12 is objected to because of the following informalities: 
 In claim 12, line 3, replace “proteoglycans and” with –a proteoglycan or--.
Appropriate correction is required.

Claim Rejection - Improper Markush Grouping:
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping “a fibrous scaffold, a film or a polymeric coating” recited in amended claim 1, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

In this case, fibrous scaffold, film and a polymeric coating, are not known in the art to be have structural similarity and share a common feature or use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-13, 15 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 reads:
1. A method of preparing a scaffold comprising poled piezoelectric material, said method comprising exposing said a piezoelectric material to a constant electric field; 
	wherein said method is carried out at a temperature of about 80 °C or less; 
	wherein said piezoelectric material comprises a naturally derived polymer; and 
	wherein said piezoelectric material comprises a fibrous scaffold, a film or a polymeric coating, thereby preparing the scaffold comprising poled piezoelectric material.

According to Applicant’s specification “Example 1”, paragraphs [0051]-[0053], collagen from bovine dermis was dissolved and subsequently electrospun to form electrospun fibers in a non-woven mesh, the electrospun fibers are crosslinked to form scaffolds … dried and electrically poled, at a constant electric field …and after temperature of approximately 50.degree. C. was reached … maintained at the temperature and constant electric field for 1 hour. 
Therefore, based-on the above-mentioned disclosure a fibrous scaffold of collagen is first formed and then and poled by being exposed to a constant electric field under the claimed temperature. 
	However, claim 1 recites “wherein the piezoelectric material comprises a fibrous scaffold, …“said piezoelectric material comprises a fibrous scaffold, a film or a polymeric coating” and then claim recites “preparing the scaffold comprising poled piezoelectric material”, this is confusing which renders the claim indefinite because claim 1 fails to claim the subject matter that Applicant regards as the invention, the intended scope of the claim is not exactly set forth, in addition the structural relationships between the elements/steps of the claimed method are not clear. 
In addition, in claim 1, the Markush group “piezoelectric material comprises a fibrous scaffold, a film or a polymeric coating” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion; provide Markush grouping in a closed group of alternatives.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-8, 12-13, 15 and 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 1, lines 6-7, the phrase “said piezoelectric material comprises a fibrous scaffold, a film or a polymeric coating” fails to further limit the subject matter of the claimed piezoelectric material in claim 1, because said phrase is broader than “piezoelectric material comprises a naturally derived polymer”, already recited in claim 1, line 4.

Claim 2 depends upon itself, i.e., “The method of claim 2”, and does not reference a claim previously set forth. The test for proper dependency is inclusive of a claim in dependent form shall contain: (i) a reference to a claim previously set forth, and (ii) then specify a further limitation of the subject matter claimed.  
Suggestion: provide proper dependency for claim 2.

The phrase “fibrous scaffold comprises a mesh of electrospun fibers” in claim 15 fails to further limit the scaffold in claim 1, because electrospun fibers is broader than fibrous scaffold. 
Suggestion: In claim 15, line 2, before “comprises” insert –further--.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ribeiro et al.. (Colloids and Surfaces B: Bio interfaces, 2015, Vol. 136, p. 45-55) who teach collagen is a piezoelectric material and commonly used in scaffold for tissue engineering, as well as electrospun fibers as scaffold (See for example, Table 4., and p. 48 2.1.2.).
 
Rajabi et al., (Acta Biomaterialia, 2015, Vol. 24, p. 12-23) who teach using piezoelectric material including collagen and fabrication of fibrous piezoelectric scaffold for tissue engineering, and inorporating collagnen in fibrous scaffolds prepared by electrospinning, etc. (See for example, p. 18, p. 20 Table 1., and p. 21).


Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651